                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

THEORDORE K. DAVIS, JR.,
                                                                   Case No. 1:19-cv-414

              Plaintiff,                                           Black, J.
                                                                   Bowman, M.J.
       v.


BARBARA SCHNEIDER CARTER,

              Defendant.


                           REPORT AND RECOMMENDATION

       On May 31, 2019, Plaintiff Theodore K. Davis, Jr. filed a motion seeking leave to

file a complaint in this Court in forma pauperis, or without payment of fees. (Doc. 1).

Attached to Plaintiff’s motion/application is a copy of the proposed complaint. (Doc. 1-1).

The sole Defendant is identified as Barbra Schneider-Carter. The undersigned takes

judicial notice of the fact that the Defendant is an Ohio state court judge in the Domestic

Relations Division of the Butler County Court.1

       I. General Screening Authority

       By separate Order issued this date, Plaintiff has been granted leave to proceed in

forma pauperis pursuant to 28 U.S.C. § 1915. Therefore, the complaint is now before the

Court for a sua sponte review to determine whether the complaint, or any portion of it,

should be dismissed because it is frivolous, malicious, fails to state a claim upon which




1 On the state court website, the Defendant’s name is spelled as Barbara Schneider Carter. See
http://www.butlercountydrcourt.org/index.cfm?page=judgeSchneiderCarter (accessed on June 5, 2019)
relief may be granted or seeks monetary relief from a defendant who is immune from such

relief. See 28 U.S.C. § 1915(e)(2)(B).

       Congress has authorized federal courts to dismiss an in forma pauperis complaint

if satisfied that the action is frivolous or malicious. Denton v. Hernandez, 504 U.S. 25, 31

(1992); see also 28 U.S.C. § 1915(e)(2)(B)(i). A complaint may be dismissed as frivolous

when the plaintiff cannot make any claim with a rational or arguable basis in fact or law.

Neitzke v. Williams, 490 U.S. 319, 328-29 (1989); see also Lawler v. Marshall, 898 F.2d

1196, 1198 (6th Cir. 1990). An action has no arguable legal basis when the defendant is

immune from suit or when plaintiff claims a violation of a legal interest which clearly does

not exist. Neitzke, 490 U.S. at 327. An action has no arguable factual basis when the

allegations are delusional or rise to the level of the irrational or “wholly incredible.”

Denton, 504 U.S. at 32; Lawler, 898 F.2d at 1199. The Court need not accept as true

factual allegations that are Afantastic or delusional@ in reviewing a complaint for

frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010) (quoting Neitzke, 490 U.S.

at 328).

       Congress has also authorized the sua sponte dismissal of complaints which fail to

state a claim upon which relief may be granted. See 28 U.S.C. § 1915 (e)(2)(B)(ii).

Although a plaintiff’s pro se complaint must be “liberally construed” and “held to less

stringent standards than formal pleadings drafted by lawyers,” the complaint must “give

the defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Estelle v. Gamble, 429

U.S. 97, 106 (1976), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(internal citation and quotation omitted)). The complaint “must contain sufficient factual



                                             2
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570); see also Hill v.

Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010)(“dismissal standard articulated in Iqbal and

Twombly governs dismissals for failure to state a claim” under §§ 1915(e)(2)(B)(ii) and

1915A(b)(1)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept

all well-pleaded factual allegations as true, but need not “accept as true a legal conclusion

couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain,

478 U.S. 265, 286 (1986)). Although a complaint need not contain “detailed factual

allegations,” it must provide “more than an unadorned, the-defendant-unlawfully-harmed-

me accusation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). A pleading

that offers “labels and conclusions” or “a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555. Nor does a complaint suffice if it tenders

“naked assertion[s]” devoid of “further factual enhancement.” Id. at 557.

       II. Allegations Of Complaint

       Plaintiff’s complaint was filed as a single document spanning 206 pages. However,

on closer review, the body of the complaint is contained within the first 12 pages, and is

followed by 194 pages of exhibits.        The gist of Plaintiff’s complaint against Judge

Schneider Carter is that she has issued decisions against Plaintiff that exhibit bias against

him and that are in excess of what Plaintiff believes was limited authority to alter a

previously mediated Agreement between Davis and his ex-wife. (See Doc. 1-1 at 3-5).



                                              3
Davis complains specifically about multiple rulings from Judge Schneider Carter that he

alleges reflect bias and discrimination, and preferential treatment toward opposing

counsel and/or his ex-wife, in violation of the 14th Amendment of the Constitution, due

process, 38 U.S.C. § 5301, 42 U.S.C. § 659, various state court laws, and the Ohio Code

of Judicial Conduct. (See Doc. 1-1 at 3, 5-11). He alleges, among other things, that

Judge Schneider Carter improperly interpreted the law concerning Plaintiff’s veteran and

social security disability income. (See Doc. 1-1 at 4). Plaintiff complains that various

rulings have left him “in bankrupt status.” (Doc. 1-1 at 11).

        Plaintiff seeks relief from the state court judgment entered by Judge Schneider

Carter, recusal of the Defendant in “any cases where I am involved,” an immediate “stay

of all payments to CSEA” and other alterations of prior years’ payments to CSEA, 2 relief

from a “Mediated Agreement” between Davis and his ex-wife, a declaratory judgment that

the Mediated Agreement was satisfied in 2015, the removal of any “negative records”

arising out of state court proceedings relating to a motion to compel and/or contempt

charges, and punitive damages in excess of $250,000.00. To the extent that any new

trial is ordered in state court, Plaintiff also requests that this Court order change of venue

from Butler County to Hamilton County. (Doc. 1-1 at 12).

        III. Analysis of Claims

        Under relevant screening standards and federal law, Plaintiff’s complaint should

be dismissed in its entirety. The complaint lacks factual content or context from which

the Court may reasonably infer the basis for federal jurisdiction over any claim that Plaintiff

may have against the Defendant.



2CSEA   is an acronym that refers to the Butler County Child Support Enforcement Agency.

                                                   4
         Although Plaintiff’s cover sheet invokes federal question jurisdiction, no such

jurisdiction exists. (Doc. 1-2). For this Court to have federal question jurisdiction pursuant

to 28 U.S.C. § 1331, a plaintiff must allege facts showing the cause of action involves an

issue of federal law. See Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987). Here,

Plaintiff is challenging the outcome of a family law dispute that arose in state court. More

than a century ago, the United States Supreme Court proclaimed that “[t]he whole subject

of the domestic relations of husband and wife, parent and child, belongs to the laws of

the states and not to the laws of the United States.” In re Burrus, 136 U.S. 586 (1890).

Thus, under the Burrus abstention doctrine, federal courts have universally declined to

exercise jurisdiction in domestic relations cases in which a complaint contains only

conclusory assertions that a plaintiff is entitled to relief because of alleged constitutional

violations, where those assertions are “a mere pretense and the suit is actually concerned

with domestic relations issues.” Danforth v. Celebrezze, 76 Fed. App'x 615, 616 (6th Cir.

2002).

         Plaintiff’s cursory references to federal statutes concerning his veterans’ benefits

do not provide a basis for jurisdiction or state any federal claim.               38 U.S.C.

§511(a) provides that the Secretary of Veterans Affairs “shall decide all questions of law

and fact necessary to a decision by the Secretary under a law that affects the provision

of benefits by the Secretary to veterans or the dependents or survivors of veterans.” It

does not create a private right of action. Likewise, although 38 U.S.C. § 5301 may

provide a defense against the garnishment of veterans’ benefits, it does not create

a private right of action or establish a basis for federal jurisdiction. See also, generally,

Cunningham v. Department of the Navy, 455 F. Supp. 1370 (D. Ct. 1978) (holding that



                                              5
federal garnishment waiver statute, 42 U.S.C. § 659, confers no jurisdiction on federal

courts).

       Although it is possible for federal jurisdiction to attach where a litigant presents an

independent claim that challenges the constitutionality of a state official's action, see

Pittman v. Cuyahoga County Dep't of Children and Family Servs., 241 Fed. App'x 285,

287–290 (6th Cir. 2007), multiple reasons counsel against the assumption of federal

jurisdiction in this case. Those reasons include, but are not limited to, the fact that

Plaintiff’s factual allegations are insufficient to state any cognizable claim.

       It appears that Plaintiff previously sought similar relief from the state court both

through a direct appeal and through a motion to recuse the Defendant, and now turns to

this Court having lost his battle in state court. See generally Davis v. Davis, 2018 WL

6445597 (Ohio Court App., 12th Dist., Dec. 10, 2018)(affirming decision on post-decree

petition regarding determination of spousal support), appeal not accepted for review, 155

Ohio St. 3d 1414 (Ohio April 3, 2019); see also In re Disqualification of Schneider Carter,

151 Ohio St. 3d 1234, 90 N.E.3d 940 (Ohio, July 26, 2017) (denying affidavit of

disqualification filed by Theodore Davis).

       In addition, the Defendant is a state judicial officer who is absolutely immune from

suit. See Mireles v. Waco, 502 U.S. 9, 11 (1991); Pearson v. Ray, 386 U.S. 547 (1967);

Barrett v. Harrington, 130 F.3d 246, 255 (6th Cir. 1997). Judges retain absolute immunity

even if they act maliciously or corruptly, as long as they are performing judicial acts and

have jurisdiction over the subject matter giving rise to the suit against them. Stump v.

Sparkman, 435 U.S. 349, 356-57 (1978); Stern v. Mascio, 262 F.3d 600, 607 (6th Cir.

2001). To the extent that this lawsuit is construed as an appeal of a state judge’s orders,



                                              6
the Rooker-Feldman doctrine also bars direct review. See generally Rooker v. Fidelity

Trust Co., 263 U.S. 413, 44 S. Ct. 148 (1923); District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983). In the alternative, even if this Court

otherwise had jurisdiction, it would be required to abstain if any dispute remains ongoing

in state court. See Younger v. Harris, 401 U.S. 37 (1971).

        In short, the undersigned concludes that this Court lacks subject matter jurisdiction

over Plaintiff's claims because any claims fall exclusively within the jurisdiction of the state

courts, and the Defendant is immune from suit. Plaintiff's conclusory references to

violations of his civil rights are not sufficient to grant federal question jurisdiction.3

Accordingly, Plaintiff’s complaint should be dismissed for lack of federal jurisdiction and

for failure to state a claim upon which relief may be granted.

        IV. Conclusion and Recommendation

        For the reasons stated, IT IS RECOMMENDED THAT all claims contained in

Plaintiff’s complaint be dismissed with prejudice, pursuant to 28 U.S.C. §1915(e)(2)(B).



                                                                   s/ Stephanie K. Bowman
                                                                  Stephanie K. Bowman
                                                                  United States Magistrate Judge




3Plaintiff makes no claim of diversity jurisdiction of this Court under 28 U.S.C. § 1332(a), but even if he
had, the face of the complaint reveals that the citizenship of the Plaintiff is not diverse from that of the
Defendant.

                                                     7
                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

THEORDORE K. DAVIS, JR.,
                                                                 Case No. 1:19-cv-414

              Plaintiff,                                         Black, J.
                                                                 Bowman, M.J.
       v.


BARBARA SCHNEIDER CARTER,


              Defendant.

                                          NOTICE

       Pursuant to Fed. R. Civ. P 72(b), any party may serve and file specific, written

objections to this Report and Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of

the R&R objected to, and shall be accompanied by a memorandum of law in support of

the objections. A party shall respond to an opponent’s objections within FOURTEEN (14)

DAYS after being served with a copy of those objections. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                              8
